Exhibit 10.1

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

 

UNITED STATES OF AMERICA,

)

 

 

)

 

Plaintiff,

)

CASE NO. 12 - CV - 1598

 

)

 

v.

)

JUDGE: Richard J. Leon

 

)

 

STANDARD PARKING CORPORATION,

)

FILED:

KCPC HOLDINGS, INC., and

)

 

CENTRAL PARKING CORPORATION,

)

 

 

)

 

 

)

 

Defendants.

)

 

 

)

 

 

)

 

 

ASSET PRESERVATION STIPULATION AND ORDER

 

It is hereby stipulated and agreed by and between the undersigned parties,
subject to approval and entry by the Court, that:

 

I. DEFINITIONS

 

As used in this Asset Preservation Stipulation and Order (“Stipulation and
Order”):

 

A.                      “Acquirer” or “Acquirers” mean the entity or entities to
whom the Defendants divest the Parking Facilities, or who succeed to the
Defendants’ interests in any Parking Facility Agreement that is transferred
pursuant to the proposed Final Judgment.

 

B.                      “Standard” means Defendant Standard Parking Corporation,
a Delaware corporation, with its headquarters in Chicago, Illinois, and includes
its successors and assigns, and its subsidiaries, divisions, groups, affiliates,
partnerships, joint ventures, directors, officers, managers, agents, and
employees.

 

--------------------------------------------------------------------------------


 

C.                      “Central” means Defendant KCPC Holdings, Inc., a
Delaware corporation, with its headquarters in Mt. Kisco, New York, together
with its wholly owned subsidiary, Defendant Central Parking Corporation, a
Tennessee corporation with its headquarters in Nashville, Tennessee, and
includes their successors and assigns, and their subsidiaries, divisions,
groups, affiliates, partnerships, joint ventures, directors, officers, managers,
agents, and employees.

 

D.                      “Parking Facility Agreements” means all agreements,
whether leases, management agreements or otherwise, related to the operation or
management of off-street parking facilities as listed in Schedule A attached to
the proposed Final Judgment, between or among the Defendants and the owners or
agents of the owners of the properties listed in Schedule A.

 

E.                       “Parking Facilities” means all Defendants’ interests in
the properties listed in Schedule A of the proposed Final Judgment, including
the Parking Facility Agreements for those properties, and all tangible and
intangible assets used by Defendants primarily in connection with those
properties, including, but not limited to: employment, customer or other
contracts; equipment and other property; the customer lists, business accounts
and records, and market research data for the individual Parking Facilities;
manuals and instructions provided to employees; and other physical assets,
associated with the properties; but not assets, such as centralized systems
software, that are located outside the Parking Facilities and do not relate
primarily to the properties listed on Schedule A.

 

F.                        “Transaction” means the merger and acquisition
contemplated by the Agreement and Plan of Merger dated as of February 28, 2012,
by and among KCPC Holdings, Inc., Standard Parking Corporation, Hermitage Merger
Sub, Inc. and the Stockholders’ Representative.

 

2

--------------------------------------------------------------------------------


 

II. OBJECTIVES

 

The proposed Final Judgment filed in this case is meant to ensure Defendants’
prompt divestiture of the Parking Facilities for the purpose of maintaining
competition in the sale of off-street parking services in the geographic markets
specified in the Complaint, in order to remedy the effects that the United
States alleges would otherwise result from Standard’s acquisition of Central.
This Asset Preservation Stipulation and Order ensures that until the
divestitures required by the proposed Final Judgment have been accomplished, the
Parking Facilities remain as economically viable, competitive, and ongoing
providers of off-street parking services; that Defendants will preserve and
maintain the Parking Facilities; and that the Parking Facilities will be able to
be used effectively by an Acquirer to compete in the provision of off-street
parking services.

 

III. JURISDICTION AND VENUE

 

The Court has jurisdiction over the subject matter of this action and over each
of the parties hereto. Defendants waive service of summons on the Complaint, and
agree that venue of this action is proper in the United States District Court
for the District of Columbia.

 

IV. COMPLIANCE WITH AND ENTRY OF
THE PROPOSED FINAL JUDGMENT

 

A.                      The parties stipulate that a Final Judgment in the form
attached as Exhibit A may be filed with and entered by the Court upon the motion
of any party or upon the Court’s own motion, at any time after compliance with
the requirements of the Antitrust Procedures and Penalties Act (APPA), 15 U.S.C.
§ 16, and without further notice to any party or other proceedings, provided
that the United States has not withdrawn its consent, which it may do at any
time before the entry of the proposed Final Judgment by serving notice thereof
on the Defendants and by filing that notice with the Court. Defendants agree to
arrange, at their

 

3

--------------------------------------------------------------------------------


 

expense, publication as quickly as possible of the newspaper notice required by
the APPA, which shall be drafted by the United States in its sole discretion.
The publication shall be arranged no later than three business days after
Defendants’ receipt from the United States of the text of the notice and the
identity of the newspaper within which the publication shall be made. Defendants
shall promptly send to the United States (1) confirmation that publication of
the newspaper notice has been arranged, and (2) the certification of the
publication prepared by the newspaper within which the notice was published.

 

B.                          Defendants shall abide by and comply with the
provisions of the proposed Final Judgment pending entry of the Final Judgment by
the Court, or until expiration of time for all appeals of any Court ruling
declining entry of the proposed Final Judgment, and shall, from the date of the
signing of this Stipulation by the parties, comply with all of the terms and
provisions of the proposed Final Judgment as though the same were in full force
and effect as an order of the Court.

 

C.                               Defendants shall not consummate the transaction
sought to be enjoined by the Complaint herein before the Court has signed this
Stipulation and Order.

 

D.                               This Asset Preservation Stipulation and Order
shall apply with equal force and effect to any amended proposed Final Judgment
agreed upon in writing by the parties and submitted to the Court.

 

E.                                In the event (1) the United States has
withdrawn its consent, as provided in Paragraph IV.A above, or (2) the proposed
Final Judgment is not entered pursuant to this Stipulation and Order, the time
has expired for all appeals of any Court ruling declining entry of the proposed
Final Judgment, and the Court has not otherwise ordered continued compliance
with the terms and provisions of the proposed Final Judgment, then the parties
are released from

 

4

--------------------------------------------------------------------------------


 

all further obligations under this Asset Preservation Stipulation and Order, and
the making of this Asset Preservation Stipulation and Order shall be without
prejudice to any party in this or any other proceeding.

 

F.                                 Defendants represent that the divestitures
ordered in the proposed Final Judgment can and will be made expeditiously, and
that Defendants will later raise no claim of mistake, hardship or difficulty of
compliance as grounds for asking the Court to modify any of the provisions
contained therein.

 

V. PRESERVATION OF THE DIVESTITURE ASSETS

 

Until the divestitures required by the proposed Final Judgment have been
accomplished:

 

A.                               Defendants shall preserve, maintain, and
continue to operate the Parking Facilities as ongoing, economically viable, and
competitive providers of off-street parking services. Defendants shall take all
steps necessary to preserve and maintain the value and goodwill of the Parking
Facilities. Within thirty calendar days after the entry of the Asset
Preservation Stipulation and Order, Defendants will inform the United States of
the steps Defendants have taken to comply with this Asset Preservation
Stipulation and Order.

 

B.                               Defendants shall provide sufficient working
capital and lines and sources of credit to continue to maintain the Parking
Facilities as economically viable, competitive, and ongoing providers of
off-street parking services.

 

C.                               Defendants shall not, except as part of a
divestiture approved by the United States in accordance with the proposed Final
Judgment, remove, sell, lease, assign, transfer, destroy, pledge, or otherwise
dispose of any of the Parking Facilities.

 

D.                               Defendants’ employees whose operation,
development, or sales duties are primarily related to the Parking Facilities
shall not be terminated except for cause, or reassigned

 

5

--------------------------------------------------------------------------------


 

to other areas within the company, except for transfer bids initiated by
employees pursuant to Defendants’ regular, established job posting policy.
Defendants shall provide the United States with ten calendar days’ notice of
such transfer.

 

E.                                          Defendants shall use all reasonable
efforts to maintain the sales and revenues of the Parking Facilities, and shall
maintain at actual 2012 levels or previously approved levels for 2013, whichever
are higher, all operational, promotional, advertising, sales, technical,
customer-service, and marketing support for the Parking Facilities.

 

F.                                           Defendants shall provide such
support services for the Parking Facilities as the Parking Facilities require to
operate as economically viable, competitive, and ongoing providers of off-street
parking services. These support services may include federal, state and local
municipal regulatory compliance; human resources; legal; finance; software and
computer operations support; and such other services as are required to operate
the Parking Facilities.

 

G.                                         Defendants shall preserve the
existing relationships with each off-street parking services customer, with the
owners of the underlying properties and agents of those owners, and with others
having business relations with any of the Parking Facilities, in accordance with
current practice.

 

H.                                        Defendants shall maintain, in
accordance with sound accounting principles, accurate and complete financial
ledgers, books and records that report on a periodic basis, such as the last
business day of every month, consistent with past practices, the assets,
liabilities, expenses, revenues, and income attributable to the Parking
Facilities.

 

I.                                             Defendants shall take no action
that would jeopardize, delay, or impede the sale of the Parking Facilities to an
Acquirer acceptable to the United States in its sole discretion.

 

6

--------------------------------------------------------------------------------


 

J.                                        Subject to the approval of the United
States, Defendants shall each appoint at their expense a person or persons who
will be responsible for monitoring the Parking Facilities and ensuring
Defendants’ compliance with the proposed Final Judgment and this Stipulation. In
the event such persons are unable to perform their duties, Defendants shall
appoint, subject to the approval of the United States, replacements within ten
working days. Should Defendants fail to appoint replacements acceptable to the
United States within this time period, the United States shall appoint
replacements to serve at Defendants’ expense.

 

K.                                   Defendants shall take no action that would
interfere with the ability of any trustee appointed pursuant to the proposed
Final Judgment to complete the divestitures pursuant to the proposed Final
Judgment to an Acquirer acceptable to the United States.

 

L.                                     Defendants’ obligations under this
Section V are qualified to the limited extent provided for under Paragraph IV.K
of the proposed Final Judgment, permitting Defendants under specified
circumstances to accomplish divestitures of the Parking Facilities by
terminating Parking Facility Agreements, or by allowing those Agreements to
expire.

 

VI. DURATION OF
ASSET PRESERVATION OBLIGATIONS

 

Defendants’ obligations under Section V of this Asset Preservation Stipulation
and Order shall remain in effect until (1) consummation of the divestitures
required by the proposed Final Judgment, or (2) further order of the Court. If
the United States voluntarily dismisses the Complaint in this matter, Defendants
are released from all further obligations under the Stipulation and Order.

 

7

--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

 

Respectfully submitted,

 

FOR DEFENDANT STANDARD

 

 

PARKING CORPORATION

FOR PLAINTIFF

 

 

UNITED STATES OF AMERICA

 

 

 

 

 

 

 

/s/ James J. Calder

/s/ Carl Willner

 

James J. Calder (applied for pro hac vice admission)

Carl Willner (D.C. Bar No. 412841)

 

Katten Muchin Rosenman LLP

United States Department of Justice

 

575 Madison Avenue

Antitrust Division

 

New York, NY 10022-2585

Telecommunications and Media

 

Tel. (212)-940-6460

Enforcement Section

 

 

450 Fifth Street, NW, Suite 7000

 

 

Washington, DC 20530

 

/s/ Claudia Callaway

Tel: (202)-514-5813

 

Claudia Callaway (D.C. Bar No. 442237)

 

 

Kattin Muchin Rosenman LLP

 

 

2900 K Street, N.W.

 

 

Suite 200

 

 

Washington, D.C. 20007-5118

 

 

Tel: (212) 625-3590

 

 

 

 

 

FOR DEFENDANTS

 

 

KCPC HOLDINGS, INC. AND

 

 

CENTRAL PARKING CORPORATION

 

 

 

 

 

/s/ Leon B. Greenfield

 

 

Leon B. Greenfield (D.C. Bar No. 440795)

 

 

Wilmer Cutler Pickering Hale and Dorr LLP

 

 

1875 Pennsylvania Avenue, NW

 

 

Washington, DC 20006

 

 

Tel: (202)-663-6972

 

ORDER

 

IT IS SO ORDERED by the Court, this 1st day of October, 2012.

 

 

 

/s/ Richard J. Leon

 

 

United States District Judge

 

8

--------------------------------------------------------------------------------